Citation Nr: 1712029	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  11-28 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial disability rating for thoracolumbar spine degenerative disc disease, currently rated 10 percent.

2.  Entitlement to a higher initial disability rating for cervical spine degenerative disc disease, currently rated 10 percent prior to October 24, 2012, and 20 percent from October 24, 2012, with the exception of the period from June 11, 2013 through July 31, 2013 when the Veteran was assigned a temporary total (100 percent) convalescence rating pursuant to 38 C.F.R. § 4.30.

3.  Entitlement to a higher initial rating for left upper extremity radiculopathy, currently rated noncompensable prior to October 24, 2012, and 20 percent from October 24, 2012.

4.  Entitlement to an effective date prior to August 19, 2008 for the grant of entitlement to service connection for cervical spine degenerative disc disease.

5.  Entitlement to an effective date prior to April 1, 2009, for the grant of entitlement to service connection for thoracolumbar spine degenerative disc disease.



ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of entitlement to higher initial ratings were previously remanded by the Board in April 2014.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's August 2010 notice of disagreement (NOD) with the November 2009 rating decision which granted service connection for thoracolumbar degenerative disc disease and cervical spine degenerative disc disease, expressed disagreement with both the ratings and the effective dates assigned to these disabilities.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a matter procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  

The April 2014 remand identified the unresolved issues of entitlement to an effective date earlier than August 19, 2008 for the grant of service connection for cervical spine degenerative disc disease, and entitlement to an effective date earlier than April 1, 2009 for the grant of service connection for thoracolumbar spine degenerative disc disease.  The remand found that these issues were inextricably intertwined with the issues on appeal of entitlement to higher initial ratings for the service-connected cervical spine and thoracolumbar spine disabilities, and instructed the RO to undertake all indicated development and to adjudicate the earlier effective date issues.  The remand also instructed that the Veteran must be informed of his appellate rights with respect to the decision.  The AOJ undertook development and adjudicated the earlier effective date issues in the December 2015 Supplemental Statement of the Case (SSOC).  However, the record does not reflect that the Veteran was informed of his appellate rights with respect to the earlier effective date issues.  The Veteran was not clearly advised that additional action was required before the issues of entitlement to earlier effective dates could come before the Board for appellate adjudication.  This notification was of particular importance in this case because the higher initial rating issues listed on the SSOC were already the subject of a completed appeal.  By listing earlier effective date issues with the higher initial rating issues, the SSOC may have misled the Veteran into believing that the earlier effect date issues were also ripe for appellate consideration by the Board.  Therefore, there has not been substantial compliance with the April 2014 remand instructions, and additional remand is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should issue an SOC clearly explaining that the Veteran needs to file a timely VA Form 9 if he wishes to complete his appeal of the issues for earlier effective dates.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

As to the issues of entitlement to higher disability ratings for the service-connected cervical spine and thoracolumbar spine disabilities, in addition to being inextricably intertwined with the earlier effective date issues discussed above, the examinations of record are not adequate.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The VA examination reports of record, including the report related to the most recent June 2015 examination, do not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to address the deficiencies noted above.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to an effective date prior to August 19, 2008 for the grant of service connection for cervical spine degenerative disc disease, and entitlement to an effective date prior to April 1, 2009 for the grant of service connection for thoracolumbar degenerative disc disease.  The cover letter to the SOC must advise the Veteran of his appellate rights with respect to these matters.  If the Veteran perfects an appeal with respect to any of these issues, ensure that all indicated development is completed before the issue or issues are certified for appellate consideration.  

2.  Schedule the Veteran for a VA examination to ascertain the nature and severity of his thoracolumbar spine degenerative disc disease, cervical spine degenerative disc disease, and radiculopathy of the left upper extremity.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination report should record the results of range of motion testing of the cervical spine and thoracolumbar spine for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  If the cervical and thoracolumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done and why.  

The examination report should address whether the Veteran's functional ability is limited during flare-ups or when the cervical spine or thoracolumbar spine is used repeatedly over a period of time.  The examiner should provide the degree of any additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to do so without resorting to speculation, he or she must explain why the information needed could not be feasibly provided, such as whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

The examiner should also describe the current severity of the Veteran's service-connected radiculopathy of the upper left extremity. 

3.  After completing the above development, (including the issuance of an SOC regarding the issues of entitlement to earlier effective dates for the award of service connection for thoracolumbar spine degenerative disc disease and cervical spine degenerative disc disease), readjudicate the issues of entitlement to a higher initial disability rating for thoracolumbar spine degenerative disc disease, entitlement to a higher initial disability rating for cervical spine degenerative disc disease, and entitlement to a higher initial disability rating for left upper extremity radiculopathy.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




